      Case 1:18-cv-06685-GBD-SLC Document 28 Filed 10/18/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERARDO MIGUEL BAEZ DURAN, and                    Case No. 18-CV-06685 (GBD)
WILSON FRANCISCO SANCHEZ CRUZ,
individually and on behalf of others similarly
situated,

                               Plaintiffs,

                       v.                         DECLARATION OF STEVEN ROSENBERG

ELG PARKING INC. (D/B/A E L G
PARKING INC.), STEVEN ROSENBERG,
BISHOP JOSEPH ALEXANDER, and
RAYMOND DOE

                               Defendants.


I, Steven Rosenberg, residing at 45 Doral Green Drive, Ryebrook, New Jersey, being duly

sworn, deposes and says:

     1.        I am named as a defendant in the above captioned matter. I respectfully submit

this declaration in support of the Motion to Dismiss Plaintiffs’ Complaint, or alternatively, for

Summary Judgment, filed by my attorneys, Pashman Stein Walder Hayden.

     2.        I am the owner of a property located at 1250 Edward L. Grant Highway, Bronx,

New York (“the Property” or the “Premises”).

     3.        On or about June 13, 2011, I entered into a long term lease with a company called

ELG House of Joy, Inc., which is owned and operated by Bishop Joseph Alexander. A copy of

the lease is attached hereto as Exhibit A.
      Case 1:18-cv-06685-GBD-SLC Document 28 Filed 10/18/18 Page 2 of 3




     4.          ELG House of Joy, Inc. uses the Property to operate a parking lot under the name

ELG Parking Inc. Pursuant to the terms of the lease, Bishop Alexander pays me monthly rent for

the use of the Property.

     5.          I have no ownership interest in ELG Parking. I am not an officer, director,

shareholder, or employee of ELG Parking, and I have no involvement whatsoever in the

operation of the parking lot.

     6.          I do not have any operational control over ELG Parking. I do not control the

functions of the company nor am I consulted about company operations. I do not determine the

wages or compensation of the parking lot’s employees; do not establish schedules of the

employees or keep any employee records; and I have no authority to hire or fire employees.

     7.          My only connection to the Property is my status as a landlord. I visit the Property

on a monthly basis to collect the rent check. I also periodically stop by to check on the Property

when I am in the area. During my visits, I have had occasion to speak with the parking lot

employees. To the extent I have engaged in conversation with the parking lot employees, it was

routine banter and no work-related issues were discussed.

          I hereby declare that the foregoing is true and correct.

                                                                      ____________________
                                                                        Steven Rosenberg
Case 1:18-cv-06685-GBD-SLC Document 28 Filed 10/18/18 Page 3 of 3
